Exhibit 10.6

 

AMENDMENT NUMBER 1
TO
THE MACERICH COMPANY
ELIGIBLE DIRECTORS’
DEFERRED COMPENSATION/PHANTOM STOCK PLAN
(As Amended and Restated Effective as of June 30, 2000)

 

 

WHEREAS, The Macerich Company (the “Company”) has established The Macerich
Company Eligible Directors’ Deferred Compensation/Phantom Stock Plan (the
“Plan”) to attract, motivate and retain experienced and knowledgeable directors
of the Company by permitting them to defer compensation and affording them the
opportunity to link that compensation to an equity interest in the Company; and

 

WHEREAS, it is desirable to amend the Plan to allow a new director to elect to
participate upon first becoming an eligible director of the Company.

 

NOW THEREFORE, the Plan is hereby amended as set forth below, effective as of
January 1, 2003.

 

ARTICLE II

 

DEFINITIONS

 

1.                                       Section 2.3 is amended in its entirety
to read as follows:

 

“2.3                         Award Date with reference to elections under
Section 4.2 shall mean the January 1 that next follows the date of an Eligible
Director’s election made pursuant to Section 4.2.  Award Date with reference to
elections under Section 4.1(a) shall mean August 3, 1994, with reference to
elections under Section 4.1(b) shall mean February 1, 1995, and with reference
to elections under Section 4.1(c) shall mean the date next following the date
that the Eligible Director files his or her election under Section 4.1(c).”

 

ARTICLE IV

 

DEFERRAL ELECTIONS

 

2.                                       Section 4.1 is amended by adding a new
subsection (c) to read as follows:

 

“(c)                            Initial Election for New Directors.  On or
before the 30th day after first becoming an Eligible Director, a new Eligible
Director may make an irrevocable election to defer all or a portion (in 10%
increments) of his or her Compensation and/or Special Meeting

 

--------------------------------------------------------------------------------


 

Fees payable for services to be rendered by the Eligible Director after the date
such election is filed with the Committee and during the remainder of the
calendar year during which the Eligible Director first becomes an Eligible
Director and/or during the next one or two calendar years in (a) cash, in
accordance with Section 5.1, or (b) Stock Units, in accordance with
Section 5.2.  Such election shall be in writing on a form provided by the
Company and approved by the Committee and must be filed no later than the 30th
day following the date that the Eligible Director first becomes an Eligible
Director.”

 

ARTICLE V

 

DEFERRAL ACCOUNTS

 

3.                                       Section 5.2(a) is amended by changing
the second sentence thereof to read as follows:

 

“The present value shall be computed assuming the Compensation deferred would
have been paid on the first day of the calendar year to which it relates (or, in
the case of Compensation deferred under an election under Section 4.1(c) for the
remainder of the calendar year in which the Eligible Director first becomes an
Eligible Director,  on the Award Date) at the prevailing rate of Compensation at
the time of the election made in accordance with Article IV, discounted to
present value using the Discount Rate.”

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute this amendment this                   day of                 , 2003.

 

 

 

THE MACERICH COMPANY

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

 

By

 

 

 

2

--------------------------------------------------------------------------------